DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 06/08/2021 and 09/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Terminal Disclaimer
The terminal disclaimer filed on 09/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11051180 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a telephone interview with Steven E. Stupp (Reg. No. 54,475) on September 1, 2022.
The application has been amended to the claims as follows:
Claim 1, lines 13-16, “wherein the selection provides a correction for effects of reflections from the object, a dielectric material in the type of material or both on one or more of the potential antenna patterns” has been replaced with “wherein the selection provides a correction for effects of: reflections from the object; and a dielectric material in the type of material of the object on one or more of the potential antenna patterns”.
Claim 10, lines 21-23, “wherein the selection provides a correction for effects of reflections from the object, a dielectric material in the type of material or both on one or more of the potential antenna patterns” has been replaced with “wherein the selection provides a correction for effects of: reflections from the object; and a dielectric material in the type of material of the object on one or more of the potential antenna patterns”.
Claim 16, lines 24-27, “wherein the selection provides a correction for effects of reflections from the object, a dielectric material in the type of material or both on one or more of the potential antenna patterns” has been replaced with “wherein the selection provides a correction for effects of: reflections from the object; and a dielectric material in the type of material of the object on one or more of the potential antenna patterns”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1-20 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... select, based at least in part on the installation information including the type of material, a group of antenna patterns that comprises a subset of potential antenna patterns, wherein the selection provides a correction for effects of: reflections from the object; and dielectric material in the type of material of the object on one or more of the potential antenna patterns ...” and in combination with other limitations recited in claim 1.
Regarding other limitations of claim 1 except for the above-mentioned italic limitations, 
Huang et al (US Publication No. 2017/0117617) teaches, an electronic device [see FIGS. 7A, 7B and 8, wireless network device 10], comprising:
one or more antenna nodes configured to couple to antenna elements [see FIG. 8, ¶0047, lines 1-4, antennas 111, 11n, 121, 12a, 131, 13n, 141, 14b; note that every antenna is coupled to one or more elements (i.e., reflector)]; and 
an interface circuit [see FIG. 8, radio frequency transceiving module 140] communicatively coupled to the one or more antenna nodes [see FIG. 8 and ¶0047, the radio frequency transceiving module 140 is coupled to the antennas 111, 11n, 121, 12a via a switching module 160], 
wherein the electronic device is configured to [see FIG. 8, wireless device 10]: 
receive installation information of the electronic device in an environment of the electronic device [FIG. 8 and ¶0051, receive a sensing signal including installation position (i.e., installation information; note that in order to determine an installation position of wireless network device 10 according to the sensing signal, the sensing signal requires including the installation position/information of the network device 10 (whether the network device 10 is installed on the ceiling or on the wall)) in an environment of the network device 10 where ceiling and wall are involved], wherein the installation information specifies a type of an object that the electronic device is installed on [FIG. 8 and ¶0051, the sensing signal including installation position (i.e., installation information) specifies whether an object that the network device 10 is installed on is a ceiling or wall (i.e., type of an object)] and that is adjacent to the electronic device [FIG. 8 and ¶0051, note that the object such as ceiling or wall is adjacent to the network device 10 because the network device 10 is installed on the object], and wherein the object is stationary [FIG. 8 and ¶0051, note that the object such as ceiling or wall is stationary]; 
select, based at least in part on the installation information, an antenna pattern [¶0041 and 0044, select a radiation pattern associated with a first mode or another radiation pattern associated with second mode based on the installation information]; and 
communicate, via the interface circuit, one or more packets or frames for another electronic device using an antenna pattern in the group of antenna patterns [see FIG. 7A, 7B and ¶¶0025 and 0026, transmit, via the RF transceiving module 140, a first-band signal (in a form of packet or frame) using an antenna pattern in the antenna patterns associated with the first mode and the second mode for UEs].
	Further, Liu et al (US Publication No. 2014/0146902) teaches, an electronic device receives information corresponding to a station type [see, Liu, FIG. 6, ¶0098, WAP (i.e., electronic device) receives a station type identifier (step 604)], and select “a group of antenna patterns that comprises a subset of potential antenna patterns” based on received information [see Liu, FIG. 6 and ¶0099, selects an antenna pattern group based on the received information corresponding to the station type (step 606)].
Further, Do et al (US Publication No. 2014/0206380) teaches, a network device receives installation information specifying a type of an object [FIG. 1; ¶0022, access point management server 110 receives information regarding/specifying material types of the plurality of physical levels such as ceilings and floor (i.e., object)]. 
Huang in view of Liu and Do, does not explicitly teach, the above-mentioned Italic limitations.
Singh et al (US Publication No. 2012/0169541) teaches, the selection provides a correction for effects of reflections ... on one or more of the potential antenna patterns [FIG. 4D; ¶0093, changing/selecting antenna pattern in response to detecting reflections of signals transmitted by the smart antennas to reduce/mitigate multipath problems caused by the reflections]. However, neither the above-mentioned prior of record, whether taken in combination or individually teaches, or suggests, “... select, based at least in part on the installation information including the type of material, a group of antenna patterns that comprises a subset of potential antenna patterns, wherein the selection provides a correction for effects of: reflections from the object; and dielectric material in the type of material of the object on one or more of the potential antenna patterns ...” in combination with other limitations recited in claim 1.
Claims 10 and 16 each recite similar features to claim 1 as set forth above and are thus allowable over prior arts of record since the prior arts of record.
Claims 2-9, 11-15 and 17-20 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims 1, 10 and 16.
Further, claims 1-20 are allowable over the obviousness type double 
patenting rejection since proper terminal disclosure was filed and approved on 09/02/2022, as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469